Citation Nr: 0528562	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  

In September 2005, a hearing was held at the Regional Office 
before P. M. DiLorenzo, who is the Veterans Law Judge 
rendering the final determination on this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that in February 2002, the RO also denied a 
claim of entitlement to service connection for Bell's Palsy, 
and that the veteran appealed.  However, in a statement 
received in March 2005, the veteran stated that he desired to 
withdraw his claim.  See also transcript of personal hearing, 
held in September 2005.  Therefore, this claim is not before 
the Board at this time.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss as a 
result of his service; sensorineural hearing loss was not 
manifest to a compensable degree within one year of 
separation from service.

2.  The veteran does not have tinnitus as a result of his 
service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred as a result of 
the veteran's service; sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

2.  Tinnitus was not incurred as a result of the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has bilateral hearing loss and 
tinnitus, as a result of his service.  Specifically, he 
argues that he has these conditions as a result of exposure 
to weapons fire during service in the Navy.  During his 
hearings, held in October 2003 and September 2005, he stated 
the following: he was a attached to a 3-inch gun crew while 
aboard ship and they practiced almost daily, which exposed 
him to loud noise from the weapons fire; he was not provided 
with hearing protection; he may have hearing loss and 
tinnitus as a result of an inservice infection and/or Bells' 
palsy; he was first told he had hearing loss in the early 
1980s; after service he primarily worked as a truck driver 
and radiator repairman.  The claims files include photocopies 
of pictures of naval artillery being fired, as well as a 
sailor (apparently asserted to be the veteran) standing 
aboard a ship, underneath twin 3-inch cannons.  Finally, the 
claims files include printouts, apparently from the internet, 
which contain pictures and history of the U.S.S. White 
Plains.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for an organic disease of the nervous 
system, such as a sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995. Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  

A.	Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service records show that he was a bosun's mate 
("B.M."), and that he served aboard the U.S.S. White 
Plains.

The veteran's service medical records show that his 
examination for entry into service was negative with respect 
to any complaints or findings concerning hearing loss.  In 
June 1969, he was treated for probable Bell's palsy.  Service 
medical records do not show treatment for hearing symptoms, 
or a diagnosis of hearing loss.  A separation examination 
report is not of record.    

The post-service medical evidence includes VA and non-VA 
treatment reports, dated between 1988 and 2005.  An 
audiological test report from Livingston Hearing Aid Service 
(LHAS), dated in November 1988, contains charted results 
which appear to show that the veteran had a hearing loss 
disability as defined at 38 C.F.R. § 3.385.  Reports from the 
St. Luke's Hospital, dated in 1990, show that the veteran 
reported that he wore hearing aids, and that he was "hearing 
impaired from Vietnam War."  A number of subsequently dated 
reports show that the veteran was noted to have hearing loss, 
and/or that he wore hearing aids.  

A letter from Scott Huebsch, M.D., dated in October 2001, 
shows that Dr. Huebsch states that he has been treating the 
veteran for bilateral sensorineural hearing loss, that "this 
has been going on for fifteen years," that the veteran has a 
history of military service dealing with artillery, and that, 
"I feel that his work around artillery more likely 
contributed a great deal to his hearing loss."  See also 
July 2002 letter (in which Dr. Huebsch states, "It is my 
impression that the majority of his hearing loss was 
secondary to noise exposure history."). 

A VA audio examination report, dated in February 2002, shows 
that the examiner indicated that he had reviewed the 
veteran's claims files, as well as Dr. Huebsch's opinion.  
The veteran reported that he had been around weapons fire 
from 3-inch artillery, and stated that he was first noted to 
have hearing loss in the early 1980s.  On examination, the 
veteran had a hearing loss disability as defined at 38 C.F.R. 
§ 3.385.  In the diagnosis, the examiner stated that there 
was variability to the veteran's responses to test stimuli 
that suggested a possible functional component to his hearing 
loss, but that it is plausible that some hearing loss could 
have started while the veteran was on active duty as a result 
of acoustic trauma, but there was no supporting evidence, and 
the veteran first reported awareness of hearing loss at least 
a decade following separation from service.  The examiner 
stated that the pattern of hearing loss was not typical of a 
noise-induced hearing loss.  He concluded, "This veteran's 
hearing loss appears to be due to factors other than acoustic 
trauma and it is therefore unlikely his hearing loss and 
tinnitus are due to such trauma while on active duty."  

A VA neurological examination report, dated in February 2002, 
shows that the veteran reported a history of Bell's palsy in 
the service which had resolved over time.  The relevant 
diagnoses were Bell's palsy, hearing loss, and tinnitus.  A 
VA neurological examination report, dated in March 2003, 
contains a diagnosis of Bells' palsy, right face, resolved.   

An audiological report from the Physician's Clinic, dated in 
November 2003, contains charted results which appear to show 
that the veteran has a hearing loss disability as defined at 
38 C.F.R. § 3.385.  

A VA audio examination report, dated in April 2004, shows 
that the examiner indicated that he had reviewed the 
veteran's claims files.  The examiner noted that there was no 
record of the veteran having an ear infection during service.  
On examination, the veteran had a hearing loss disability as 
defined at 38 C.F.R. § 3.385.  The diagnosis noted that the 
veteran's hearing loss had a non-organic component which had 
also been found in previous examinations, and that it made it 
difficult to ascertain his true hearing loss.  The diagnosis 
notes the following: the veteran's pure tone results 
indicated more hearing loss than his true organic hearing, 
particularly for the right ear; the veteran's episode of 
Bell's palsy during service was shown to have resolved in 
about two weeks; hearing loss and tinnitus are not known to 
be secondary to Bell's palsy; it is not at least as likely as 
not that the veteran's hearing loss or tinnitus is related to 
Bell's palsy or his military service.  
 
A decision of the Social Security Administration (SSA), dated 
in December 2002, indicates that the SSA affirmed a September 
2002 decision which denied the veteran's disability claim.  
The decision indicates that the veteran's primary diagnosis 
was hearing loss that was profound in his right ear (AD) and 
moderate to severe in his left ear (AS).  

The claims file includes five lay statements, to include 
statements from the veteran's wife.  In four of these, the 
authors essentially assert that the veteran began showing 
hearing loss symptoms shortly after separation from service.  
In the fifth statement, from T.M., the author asserts that he 
served aboard a ship other than the White Plains, that had 3-
inch artillery (i.e., artillery similar to that fired by the 
veteran), and that these weapons were extremely loud.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for hearing 
loss.  The first medical evidence of hearing loss is the LHAS 
report dated in November 1988.  This is approximately 18 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, both the February 2002 and April 2004 VA 
examiners stated that the veteran's hearing loss was not 
related to his military service.  In reaching this decision, 
the Board has considered Dr. Huebsch's opinions.  However, 
his opinions are afforded little probative value, as they are 
not shown to have been based on a review of the claims files, 
and are not accompanied by a reasoned explanation, to include 
a discussion of the fact that the first medical evidence of 
hearing loss is dated approximately 18 years after separation 
from service.  The Board further notes that it has considered 
a September 2002 VA progress note, which contains an 
assessment of "hearing impairment" that was "probably 
service connected."  This report is apparently "by 
history" only, as it suffers from the same defects as Dr. 
Huebsch's opinions.  The Board therefore finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.

Finally, there is no competent evidence to show that the 
veteran had a sensorineural hearing loss that was manifest to 
a compensable degree within one year of separation from 
service such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

B.  Tinnitus

The Board's discussion of the veteran's service medical 
records, the medical evidence, and the lay statements in Part 
I.A. is incorporated herein.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for tinnitus.  
The first medical evidence of tinnitus is found in the 
February 2002 VA audio examination report, which shows that 
the veteran reported  constant tinnitus in his right ear, and 
periodic tinnitus in his left ear, "since perhaps the early 
1990s."  No such complaints are evident in the record, and 
in any event, any such complaints would have come 
approximately 20 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  In addition, there is no 
competent evidence of a nexus between the veteran's tinnitus 
and his service.  In this regard, neither of Dr. Huebsch's 
statements contains an etiological opinion for tinnitus.  
Furthermore, both the February 2002 and April 2004 VA 
examiners stated that the veteran's tinnitus was not related 
to his military service.  The Board therefore finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.

C.  Conclusion

The Board has considered the oral and written testimony of 
the appellant, and the lay statements.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues, 
and that it outweighs the lay statements.  As a final matter, 
the Board notes that in a questionnaire received with the 
veteran's claim, he stated that he had participated in 
combat.  The record is unclear as to whether such 
participation is shown.  However, and in any event, the Court 
has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).
Accordingly, the appellant's claims for service connection 
must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in October 
2003, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  The SOC contained the full text of 38 C.F.R. § 
3.159.

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138) 
for all evidence that he desired VA to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and reports from the 
SSA.  The veteran has been afforded VA examinations, and 
etiological opinions have been obtained.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


